Name: Council Regulation (EEC) No 3156/90 of 29 October 1990 amending Annex I to Regulation (EEC) No 288/82 in respect of the liberalization of certain products which are subject to national quantitative restrictions
 Type: Regulation
 Subject Matter: trade;  international trade
 Date Published: nan

 1 . 11 . 90 Official Journal of the European Communities No L 304/5 COUNCIL REGULATION (EEC) No 3156/90 of 29 October 1990 amending Annex I to Regulation (EEC) No 288/82 in respect of the liberalization of certain products which are subject to national quantitative restrictions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instru ­ ments concerning processed agricultural products adopted under Article 235 of the Treaty, in particular those provi ­ sions thereof which allow for derogation from the general principle that all quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments, Having regard to the proposal from the Commission, Whereas the common commercial policy must be based on uniform principles ; whereas the common rules for imports laid down by Regulation (EEC) No 288/82 ('), as last amended by Regulation (EEC) No 1243/86 (2), are an important aspect of that policy ; whereas the liberalization of imports, that is to say the absence of any quantitative restrictions, subject to exceptions and derogations provided for in Community rules, is the starting point for common rules in this field ; Whereas the quantitative restrictions which exist in the Member States are listed in Annex I to Regulation (EEC) No 288/82 ; Whereas the economic and trade situation is such that a number of quantitative restrictions still applied by certain Member States may be abolished, HAS ADOPTED THIS REGULATION : Article 1 The products set out in Annex A to this Regulation are hereby deleted from Annex I to Regulation (EEC) No 288/82. In the case of quantitative restrictions on products listed in Annex B to this Regulation, the name 'Japan' is hereby deleted from the description of the geographical scope of the said Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1990 . For the Council The President A. BATTAGLIA (&lt;) OJ No L 35, 9 . 2. 1982, p . 1 . (2) OJ No L 113, 30. 4. 1986, p. 1 . No L 304/6 Official Journal of the European Communities 1 . 11 . 90 ANNEX A Nimexe 1987 CN 1990 Nimexe 1987 CN 1990 BENELUX ex 6907-20 6907-50 to 80 ex 6908-20 6908-50 to 99 ex 8209-11 , 19 8214-10 ITALY 5009-01 to 68 691 1-10, 90 6912-10 to 90 8406-03, 14, 26 ex 6907 10 00 6907 90 10 6907 90 91 6907 90 93 6907 90 99 ex 6908 10 00 6908 90 31 6908 90 51 6908 90 91 6908 90 93 6908 90 99 ex 8211 10 19 82119190 8211 92 90 821510 10 8215 20 10 8215 99 10 5007 20 10 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 ex 5007 90 10 ex 5007 90 30 ex 5007 90 50 ex 5007 90 90 ex 5803 90 10 ex 5905 00 90 6911 10 00 691 1 90 00 6912 00 10 6912 00 30 6912 00 50 6912 00 90 8407 10 10 8408 90 10 SPAIN 7013-10 to 98 7325-01 to 98 8213-10, 30, 90 8301-10 to 90 8451-12 to 20 8452-20 to 40 89 7010 90 10 ex 7013 10 00 ex 7013 21 11 7013 21 19 7013 21 91 7013 21 99 7013 29 10 7013 29 51 7013 29 59 , 7013 29 91 7013 29 99 7013 31 10 7013 31 90 7013 32 00 7013 39 10 7013 39 91 7013 39 99 7013 91 10 7013 91 90 7013 99 10 7013 99 90 7312 10 10 7312 10 30 7312 10 50 7312 10 71 7312 10 75 7312 10 79 731210 91 7312 10 95 7312 10 99 7312 90 10 7312 90 90 8201 50 00 ex 8214 10 00 ex 8214 90 00 8301 10 00 8301 20 00 8301 30 00 8301 50 00 8301 40 1 1 8301 40 19 8301 40 90 8301 60 00 8301 70 00 8469 10 00 8469 21 00 8469 29 00 8469 31 00 8469 39 00 8470 30 00 8470 40 00 8470 50 00 1 . 11 . 90 Official Journal of the European Communities No L 304/7 Nimexe 1987 CN 1990 Nimexe 1987 CN 1990 SPAIN (cont'd) 8515-02 06 13 63 to 73 77 8515-79, 80 9003-10, 40 9017-32 34 9802-11 to 99 7314-01 , 21 ex 7376-15 7366-40, 81 , 86 PORTUGAL 6601-10 to 80 8525 10 10 8525 20 10 8526 10 11 8526 10 13 8526 10 19 8526 10 90 8526 91 11 8526 91 19 8526 91 90 8526 92 10 ex 8526 92 90 8527 90 99 8529 90 51 ex 8529 90 59 ex 8529 90 99 9003 19 10 9003 19 30 9018 32 10 9018 32 90 9018 39 00 9607 11 00 ' 9607 19 00 9607 20 1 1 9607 20 19 9607 20 91 9607 20 99 7217 11 10 7217 11 90 7217 31 00 7217 32 00 7217 33 00 6601 10 00 6601 91 00 6601 99 10 6601 99 90 PORTUGAL (cont'd) 7310-20, 30, 45, 49 7311-20, 31 , 39, 43, 49 7313-62, 90, 95, 97 ex 7207 19 19 ex 7207 20 59 ex 7214 10 00 7215 20 10 7215 20 90 7215 30 00 ex 7215 90 90 7207 19 39 ex 7207 20 79 7216 60 11 7216 60 19 7216 60 90 ex 7216 90 50 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98 ex 7208 90 90 ex 7209 90 90 ex 721 0 1 1 90 ex 7210 12 90 ex 7210 20 90 ex 7210 31 90 ex 7210 39 90 ex 7210 41 90 ex 7210 49 90 ex 7210 50 90 ex 7210 60 90 ex 7210 70 90 7210 90 10 ex 7210 90 90 ex 7211 90 19 ex 7212 10 93 ex 7212 21 19 ex 7212 29 19 ex 7212 30 19 ex 721240 93 ex 7212 50 10 ex 7212 50 39 ex 7212 50 59 ex 7212 60 19 No L 304/8 Official Journal of the European Communities 1 . 11 . 90 ANNEX B Nimexe 1987 CN 1990 FRANCE 1303-17 ex 6907-20, 50, 60 7302-19, 30,40, 43, 45, 83 8209-11 , 19, 50 ex 9028-18 9028-50 9028-51 to 58 1302 19 30 ex 6907 10 00 ex 6907 90 10 ex 6907 90 91 7202 19 00 7202 21 10 7202 21 90 7202 29 00 7202 30 00 7202 49 10 7202 49 50 7202 92 00 8211 10 00 8211 91 90 8211 92 90 8211 93 90 . 9030 39 30 ex 9030 81 90 9030 89 91 ex 9027 40 00 ex 9014 10 90 9015 10 10 9015 20 10 9015 20 90 9015 30 10 9015 40 10 9015 80 19 ex 9016 00 10 9025 19 91 9025 80 91 9026 10 51 9026 10 59 9026 20 30 9026 80 91 9027 10 10 ex 9027 20 10 ex 9027 20 90 ex 9027 30 00 ex 9027 50 00 9027 80 1 1 9027 80 19 Nimexe 1987 CN 1990 FRANCE (cont 'd) 9028-70 ITALY ex 2007-08 2007-10 ex 2007-13 2007-44 ex 2007-46 ex 2007-50 2007-66, 67 2007-72 2007-73 2007-76 to 83 ex 2007-94 to 96 2934-10 3814-10 5004-10, 90 5005-10, 90, 99 8521-54 ex 9029 10 90 ex 9029 20 31 ex 9029 20 39 ex 9031 20 00 9031 80 31 9031 80 89 ex 9027 10 90 ex 9027 20 10 ex 9027 20 90 ex 2009 20 19 ex 2009 30 19 2009 11 11 2009 19 11 ex 2009 20 11 ex 2009 30 11 2009 11 99 2009 19 99 ex 2009 30 31 ex 2009 30 39 2009 90 41 2009 90 49 2009 11 91 2009 19 91 ex 2009 1 1 99 2009 19 99 2009 30 51 2009 30 55 2009 30 59 2009 30 91 2009 30 95 2009 30 99 ex 2009 90 71 ex 2009 90 73 ex 2009 90 79 ex 2931 00 90 381 111 10 5004 00 10 5004 00 90 5005 00 10 5005 00 90 8541 40 10